Citation Nr: 1815902	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-28 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD) as due to exposure to asbestos and/or chemicals.

2. Entitlement to an initial, compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, D.H., and L.H.



ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 10, 1964 to June 9, 1964, from August 1, 1964 to August 15, 1964, from August 14, 1965 to August 28, 1965, from July 15, 1967 to July 29, 1967 and from July 13, 1968 to July 27, 1968.  He served on periods active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Air Force Reserves as well as the Air Force National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2017.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claims for entitlement to service connection for chronic obstructive pulmonary disease (COPD) and entitlement to an initial compensable rating for hearing loss are remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Veteran was last afforded a VA examination addressing the severity of his service-connected bilateral hearing loss in April 2015.  In his December 2017 Board hearing, the Veteran asserted that his bilateral hearing loss has worsened since his last exam.  See December 2017 Board Hearing.  Accordingly, given the suggestion that the Veteran's disability picture has changed, a new VA examination is warranted to assess the current level of severity of the Veteran's service-connected bilateral hearing loss.  See 38 C.F.R. § 3.327 (a) (2017) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Olsen, 3 Vet. App. at 482; Proscelle v. Derwinski, 2 Vet. App. at 632; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also at his December 2017 Board hearing, the Veteran reported that after a tornado, he was required to clean the debris from buildings and consequently may have been exposed to asbestos.  See December 2017 Board Hearing.  The Veteran also stated that while working on aircraft engines he was exposed to various chemicals which may have contributed to his COPD diagnosis.  Id.  As such, the Board finds that a VA opinion as to the likelihood that the Veteran's chronic obstructive pulmonary disease (COPD) was caused by service, must be obtained in order to fulfill the VA's duty to make reasonable efforts to assist the Veteran in substantiating the claim.  See 38 U.S.C. § 5103A (a) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2016); accord DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that VA is obliged to provide an examination if there is insufficient competent medical evidence on file to decide the claim, when the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, when evidence establishes that an event, injury, or disease occurred in service, and when there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A (d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

During his 2017 Board hearing, the Veteran mentioned receiving treatment for his COPD with Dr. J. Plaxico at a facility in Tahlequah, Oklahoma.  In addition, there appear to be outstanding VA treatment reports as the Veteran reported being treated for his hearing loss at a VA medical facility in Muskogee, Oklahoma.  As these records are pertinent to the claim, efforts should be undertaken to obtain them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  Special attention is directed to treatment by Dr. J. Plaxico, dated since 1995.  The Veteran should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Obtain all outstanding VA treatment records and associate them with the claims file.  Special attention is directed to treatment at the VAMC in Muskogee, Oklahoma.

3.  Thereafter, schedule the Veteran for an appropriate VA examination, to evaluate his COPD.  

The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

The examiner must render an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's COPD had its clinical onset during active service or is related to any incident of service disease, to include exposure to asbestos, hydraulic oils, JP-8 jet fuel, benzene, and/or carbon tetrachloride?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist, to evaluate the current severity of his bilateral hearing loss.  The Veteran's claims folder should also be made available for review by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a pure tone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale. 

The examiner should also address any functional impairment resulting from the Veteran's bilateral hearing loss and its effects on his ordinary activities.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




